Title: From Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette to Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, 23 October 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly


                  
                     
                         23 October 1781
                     
                     Monsieur le Comte de Grasse seroit heureux de pouvoir faire l’expedition de Charlestown dont il sent tous les Avantages; mais les ordres de La Cour, les projets ulterieurs, et les engagements avec les espagnols Rendent impossible de passer ici le tems necessaire à cette operation; son desir de servir les etats unis est tel qu’il desire entrer dans des arrangements pour une Cooperation pendant la Campagne prochaine autant que les projets de la Cour ne s’y opposeront pas.
                     L’expedition de Wilmington etant moins longue, Monsieur le Comte de Grasse se chargeroit d’y conduire le detachement de deux mille Americains; quant à la maniere d’operer elle se decidera d’apres les Renseignements particuliers que nous allons prendre.
                     il faudroit avoir sur le champs des pilotes et des personnes connaissant bien le païs avec qui Monsieur le Comte de Grasse desire Causer le plutot possible pour donner sa parole definitivement.  Les troupes americaines seront fournies de provisions; l’armée Navale ne pouvant pas donner les siennes.
                     Monsieur le Comte de Grasse nous promet de nous tenir des Bâtiments de la Riviere d’york—le loyalist, la queen Charlotte, le Cormoran ont été rendus a l’etat de Virginie- mais Monsieur le Comte de Grasse ne croit pas pouvoir embarquer les troupes Americaines à Bord de la Vaillante.  alors comment nous y prendrons nous pour avoir des Matelots qui puissent les Manoeuver.  Mr le cte de Grasse a 15 matelots Americains; il y a quelques petits Bâtiments armés; si apres avoir vu les personnes qui Connoissent la Côte Monsieur le Comte de Grasse croit pouvoir nous embarquer à Bord des Vaisseaux de l’armée et nous debarquer sans danger alors il vous deviendra inutile de prendre des Bâtiments de transport; si les fregattes peuvent entrer quelquepart a portée, alors on mettra nos troupes dans les fregattes.
                     Le jour de partance le premier Novembre et s’il est possible plûtot.
                  
                  Translation
                     
                     The Count de Grasse would be happy to be able to make the expedition of Charles Town, all the advantages of which he feels; but the orders of his court, ulterior projects, and his engagements with the Spaniards render it impossible to remain here the necessary time for this operation.  His desire to serve the United States is such that he desires to enter into engagements for a cooperation during the next Campaign, as far as the plans of the Court will permit.
                     The expedition of Wilmington requiring less time, the Count de Grasse would undertake to conduct to that place, the detachment of two thousand Americans.  as to the manner of operating, it must be determined according to the particular information that we are going to collect.
                     It wd be necessary immediately to have pilots and persons well acquainted with the Country— with whom the Count de Grasse would desire to converse as soon as possible, in order to give his word definitively.
                     The American Troops must be furnished with their own provisions—the Naval Army having none to spare.
                     The Count de Grasse gives us leave to make use of the Vessels in York River; The Loyalist, the Queen Charlotte, the Cormorant have been sold to the State of Virginia—but the Count de Grasse does not think he will be able to embark the American troops on board of his Ships of the line; How then shall we provide Sailors to man the other Vessel?  The Count has 15 American sailors—There are some small armed vessels.
                     if after having seen the persons acquainted with the Coast, the Comte de Grasse thinks he will be able to take the troops on board of his Line of battle Ships, and debark them without danger, then it will be useless to take the transports—If frigates can run in to a convenient place then the troops will be embarked on board of frigates.
                     The day of departure the first of November, and if possible sooner.
                     
                  
               